EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Karceski on 8 September 2021.

The application has been amended as follows:
In Claim 1, at line 2, immediately before the word “composition”, please insert the word --steel--.
In Claim 2, at the beginning of line 2, please insert the words --wherein the--.
In Claim 7, at line 3, please replace the word “comprises” with the words --consists of--.

In Claim 7, after the comma at the end of the line that begins with “B” at the final line of section a), please introduce the phrase    --and balance Fe apart from impurities,--.
Please cancel Claims 8 and 10.
In Claim 9, at line 15, immediately before the word “steel”, please introduce the word --galvannealed--.
In Claim 9, at line 16, immediately before the word “composition”, please introduce the word --steel--.
In Claim 9, after the comma at the end of the line that begins with “bainite + tempered martensite” at the end of section b), please delete the word “and”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In view of applicant’s amendments and arguments, the objections and rejections of the Office Action mailed on 8 June 2021 are overcome and withdrawn.
The Examiner’s Amendment cancels withdrawn claims and addresses formal matters.
Regarding Claims 1-3, 5-7, 9, 12, and 13, the reviewed prior art does not teach or suggest the claimed subject matter for the reasons of record. See Office Action mailed on 8 June 2021 (paragraph 12).
Claims 1-3, 5-7, 9, 12, and 13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 




/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
9 September 2021